DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 and 11/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170208568, Nam hereinafter) in view of Yin et al. (US20150085719, Yin hereinafter).

As to claim 1: Nam discloses a method for allocating resource by a user equipment (UE) in a communication system, comprising: 
receiving, from a base station, information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) information (see at least paragraph  [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset)  from base station by higher-layer signaling); 

receiving, from the base station, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0169],  a specific offset (e.g., a list of a first offset, a second offset, etc.) is indicated in a DCI.); 

transmitting, to the base station, HARQ-ACK information for the set of candidate PDSCH receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0167], UE feeds back HARQ-ACK in subframe n+k+p (interpreted as set of candidate) , wherein n is the scheduled subframe by the DCI, k is a static offset, p is the offset indicated by the DCI, which can be one of the 1st, 2nd, . . . , offsets.).
Nam does not explicitly disclose identifying a set of candidate PDSCH receptions based on the set of slot timing values. 
However Yin discloses identifying a set of candidate PDSCH receptions based on the set of slot timing values (see at least paragraph [0031], the PDSCH HARQ-ACK transmission timing (or set of candidate PDSCH receptions) for the serving cell is determined based on a downlink (DL) association set with the subframe offset (or set of slot timing values).). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine PDSCH HARQ-ACK transmission timing, as taught by Yin, into the invention of Nam in order to improving communication capacity, speed, flexibility and/or efficiency (see Yin, paragraph [0004]).


As to claim 2: Nam and Yin disclose the method of claim 1. Nam further discloses wherein the HARQ-ACK information for the set of candidate PDSCH receptions is transmitted in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0072], PDSCH HARQ-ACK information of all serving cells may be aggregated and reported on the PUCCH).

As to claim 3: Nam and Yin disclose the method of claim 2. Nam further discloses wherein time and frequency resource information of the PUCCH is identified based on resource indicator information in the downlink control information (see at least paragraphs [0106], designated time-frequency resources.).

As to claim 4: Nam and Yin disclose the method of claim 2. Nam further discloses wherein information on PUCCH resources are provided by a higher layer, one of the PUCCH resources for HARQ-ACK transmission is determined based on resource indicator information in the downlink control information (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

As to claim 5: Nam and Yin disclose the method of claim 1. Nam further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0167], offset candidates (e.g., a list of a first offset, a second offset, etc.).).

As to claim 6: Nam discloses a user equipment (UE) for allocating a resource, comprising: 
a transceiver (see at least Fig. 3, transceiver); and 
a processor (see at least Fig. 3, a processor) configured to: 
receive, from a base station via the transceiver, information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) information (see at least paragraph  [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset)  from base station by higher-layer signaling), 
receive, from the base station via the transceiver, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0169],  a specific offset (e.g., a list of a first offset, a second offset, etc.) is indicated in a DCI.), 
control the transceiver to transmit, to the base station, HARQ-ACK information for the set of candidate PDSCH receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0167], UE feeds back HARQ-ACK in subframe n+k+p (interpreted as set of candidate) , wherein n is the scheduled subframe by the DCI, k is a static offset, p is the offset indicated by the DCI, which can be one of the 1st, 2nd, . . . , offsets.).
Nam does not explicitly disclose identifying a set of candidate PDSCH receptions based on the set of slot timing values. 
However Yin discloses identifying a set of candidate PDSCH receptions based on the set of slot timing values (see at least paragraph [0031], the PDSCH HARQ-ACK transmission timing (or set of candidate PDSCH receptions) for the serving cell is determined based on a downlink (DL) association set with the subframe offset (or set of slot timing values).). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determine PDSCH HARQ-ACK transmission timing, as taught by Yin, into the invention of Nam in order to improving communication capacity, speed, flexibility and/or efficiency (see Yin, paragraph [0004]).

As to claim 7: Nam and Yin disclose the UE of claim 6. Nam further discloses wherein the HARQ-ACK information for the set of candidate PDSCH receptions is transmitted in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0072], PDSCH HARQ-ACK information of all serving cells may be aggregated and reported on the PUCCH).

As to claim 8: Nam and Yin disclose the UE of claim 7. Nam further discloses wherein time and frequency resource information of the PUCCH is identified based on resource indicator information in the downlink control information (see at least paragraphs [0106], designated time-frequency resources.).

As to claim 9: Nam and Yin disclose the UE of claim 7. Nam further discloses wherein information on PUCCH resources are provided by a higher layer, one of the PUCCH resources for HARQ-ACK transmission is determined based on resource indicator information in the downlink control information (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

As to claim 10: Nam and Yin disclose the method UE of claim 6. Nam further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Nam et al. (US20170208568, Nam hereinafter).

As to claim 11: Nam discloses a method for allocating a resource by a base station in a communication system, comprising:
transmitting, to a user equipment (UE), information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) see at least paragraph  [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset)  from base station by higher-layer signaling); 
transmitting, to the UE, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0169],  a specific offset (e.g., a list of a first offset, a second offset, etc.) is indicated in a DCI.); and 
receiving, from the UE, HARQ-ACK information for a set of physical downlink shared channel (PDSCH) receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0167], UE feeds back HARQ-ACK in subframe n+k+p (interpreted as set of candidate) , wherein n is the scheduled subframe by the DCI, k is a static offset, p is the offset indicated by the DCI, which can be one of the 1st, 2nd, . . . , offsets.).

As to claim 12: Nam discloses the method of claim 11. Nam further discloses wherein the HQRQ-ACK information, for the set of PDSCH receptions is received in a physical uplink control channel (PUCCH), in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0072], PDSCH HARQ-ACK information of all serving cells may be aggregated and reported on the PUCCH).

As to claim 13: Nam discloses the method of claim 12. Nam further discloses wherein time and frequency resource information of the PUCCH is based on resource indicator see at least paragraphs [0106], designated time-frequency resources.).

As to claim 14: Nam discloses the method of claim 12. Nam further discloses wherein information on PUCCH resources are provided by a higher layer, one of the PUCCH resources for HARQ-ACK transmission is based on resource indicator information in the downlink control information (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

As to claim 15: Nam discloses the method of claim 11. Nam further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

As to claim 16: Nam discloses a base station for allocating a resource, comprising: 
a transceiver (see at least Fig. 2, transceiver); and 
a processor (see at least Fig. 2, a processor) configured to: 
control the transceiver to transmit, to a user equipment (UE), information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)- acknowledgement (ACK) information, control the transceiver to transmit, to the UE (see at least paragraph  [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset)  from base station by higher-layer signaling), 
downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0169],  a specific offset (e.g., a list of a first offset, a second offset, etc.) is indicated in a DCI.), and 
receive, from the UE via the transceiver, HARQ-ACK information for a set of candidate physical downlink shared channel (PDSCH) receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0167], UE feeds back HARQ-ACK in subframe n+k+p (interpreted as set of candidate) , wherein n is the scheduled subframe by the DCI, k is a static offset, p is the offset indicated by the DCI, which can be one of the 1st, 2nd, . . . , offsets.).

As to claim 17: Nam discloses the base station of claim 16. Nam further discloses wherein the HARQ-ACK information for the set of candidate PDSCH receptions is received in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0072], PDSCH HARQ-ACK information of all serving cells may be aggregated and reported on the PUCCH).
As to claim 18: Nam discloses the base station of claim 17. Nam further discloses wherein time and frequency resource information of the PUCCH is based on resource indicator information in the downlink control information (see at least paragraphs [0106], designated time-frequency resources.).
As to claim 19: Nam discloses the base station of claim 17. Nam further discloses wherein information on PUCCH resources are provided by a higher layer, one of the PUCCH resources for HARQ-ACK transmission is based on resource indicator information in the downlink control information (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).

As to claim 20: Nam discloses the base station of claim 16. Nam further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0167], UE receives a HARQ-ACK time offset candidates (e.g., a list of a first offset, a second offset) from base station by higher-layer signaling).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHENG et al. (US 20160249340) discloses Uplink Control Information Transmission Method, Base Station, and User Equipment.
LEE et al. (US 20190372721) discloses Method for Uplink Transmission in Wireless Communication System, And Device Therefor.
Frenne et al. (US 20190150007) discloses Delaying Transmission Depending on Transmission Type and UE Processing Capabilities.
Fu et al. (US 20150173065) discloses Method and Apparatus for HARQ-ACK Transmission in Traffic Adaptive TDD System.
LI et al. (US 20140044025) discloses Method and Apparatus for Transmitting HARQ-ACK.
Fu et al. (US 8958383) discloses Method for transmitting HARQ-ACK information based on transmission diversity.
Fu et al. (US 20170105198) discloses Method and UE for Transmitting HARQ-ACK.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464